Case: 20-40570     Document: 00516426648         Page: 1     Date Filed: 08/10/2022




               United States Court of Appeals
                  for the Fifth Circuit                              United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 10, 2022
                                  No. 20-40570
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Richard Simons,

                                                           Plaintiff—Appellant,

                                       versus

   Lorie Davis, Director, Texas Department of Criminal Justice, Correctional
   Institutions Division; Eric Johnston, Director, Texas Department of
   Criminal Justice Inmate Commissary and Trust Funds; Pamela Pace,
   Practice Manager, University of Texas Medical Branch/Michael Unit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-328


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Richard Simons, an inmate in the custody of the Texas Department of
   Criminal Justice, brings a Section 1983 suit against three prison officials


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40570        Document: 00516426648         Page: 2   Date Filed: 08/10/2022




                                     No. 20-40570


   alleging they violated his constitutional rights when they withdrew money
   from his inmate trust fund to pay an annual medical co-pay. The district
   court dismissed his claims for money damages as barred by the Eleventh
   Amendment and his claims for injunctive relief as unexhausted.            We
   AFFIRM.
              FACTUAL AND PROCEDURAL BACKGROUND
             On August 3, 2017, Pamela Pace, the Michael Unit practice manager
   at the Texas Department of Criminal Justice, Correctional Institutions
   Division (“TDCJ”) authorized a deduction of $100 from inmate Richard
   Simons’s account. The deduction was made to pay an annual medical co-pay
   fee. Simons believed this withdrawal and other related withdrawals were
   improper because the funds in his account were exempt from garnishment.
   He says he filed an interoffice communication form, known as an I-60 inmate
   request, with Pace but never received a response. On November 7, 2017, he
   filed a Step 1 Grievance Form with TDCJ regarding the withdrawal. TDCJ
   rejected the grievance as untimely, so he filed a Step 2 Grievance Form on
   November 14, 2017, which was also rejected.
             Simons filed another I-60 inmate request just under a year later on
   September 31, 2018 with Eric Johnston, the Director of the Inmate
   Commissary and Trust Funds for TDCJ, regarding the allegedly improper
   withdrawals. Johnston also did not respond.
             On July 5, 2018, Simmons filed a pro se complaint under 42
   U.S.C. § 1983 to continue challenging these withdrawals. He brought the
   suit against Johnston, Pace, and Lorie Davis, the Director of TDCJ, and
   claimed the withdrawal violated his constitutional rights.            See 38
   U.S.C. § 5301; Simons sought both unspecified monetary and injunctive
   relief.




                                          2
Case: 20-40570      Document: 00516426648           Page: 3    Date Filed: 08/10/2022




                                     No. 20-40570


          The defendants moved to dismiss Simons’s claims under Federal
   Rules of Civil Procedure 12(b)(1) and 12(b)(6). The motion was referred to
   a magistrate judge, who recommended dismissing Simons’s claims for
   monetary relief because they were barred under the Eleventh Amendment.
   The district court agreed and dismissed Simons’s claims to the extent he
   sought money damages from the defendants.
          The defendants then filed a motion for summary judgment on
   Simons’s claims for injunctive relief. They argued that Simons had not
   exhausted his claims through the TDCJ’s two-step grievance procedure.
   The magistrate judge issued a report and recommendation that
   recommended granting the defendants’ motion for summary judgment.
   Simons filed objections, but the district court agreed with the magistrate
   judge and granted summary judgment on Simons’s remaining claims.
   Simons appealed both the grant of summary judgment and prior dismissal.
                                  DISCUSSION
          “We review both a motion to dismiss and a motion for summary
   judgment under a de novo standard of review.” St. Paul Mercury Ins. Co. v.
   Williamson, 224 F.3d 425, 440 n.8 (5th Cir. 2000). When reviewing a motion
   to dismiss, we “accept[] all well-pleaded facts as true, viewing them in the
   light most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495
   F.3d 191, 205 (5th Cir. 2007) (quotation marks and citations omitted).
   Dismissal under Rule 12(b)(6) is appropriate where the plaintiff fails to plead
   “enough facts to state a claim to relief that is plausible on its face.” See Bell
   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Dismissal for lack of subject
   matter jurisdiction under Rule 12(b)(1) is proper “when the court lacks the
   statutory or constitutional power to adjudicate the claim.” Griener v. United
   States, 900 F.3d 700, 703 (5th Cir. 2018) (citation omitted).




                                          3
Case: 20-40570      Document: 00516426648           Page: 4   Date Filed: 08/10/2022




                                     No. 20-40570


          When reviewing a grant of summary judgment, we “view[] all
   evidence in the light most favorable to the nonmoving party and draw[] all
   reasonable inferences in that party’s favor.” Kariuki v. Tarango, 709 F.3d
   495, 501 (5th Cir. 2013) (citation omitted). Summary judgment is proper
   where “there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine
   dispute of material fact exists “if the evidence is such that a reasonable jury
   could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
   Inc., 477 U.S. 242, 248 (1986).
          We start with Simons’s claims for money damages against the
   defendants. The Eleventh Amendment bars suits for money damages against
   the defendants in their official capacities as employees because TDCJ is an
   instrumentality of the state. See Oliver v. Scott, 276 F.3d 736, 742 (5th Cir.
   2002). Dismissing Simons’s claims for money damages was correct.
          Summary judgment was granted on Simons’s remaining claims for
   injunctive relief because he failed to exhaust all administrative remedies. The
   Prison Litigation Reform Act requires a prisoner to exhaust his
   administrative remedies before bringing a Section 1983 suit. Johnson v.
   Johnson, 385 F.3d 503, 515 (5th Cir. 2004) (citing 42 U.S.C. § 1997e(a)). To
   exhaust a claim, a prisoner must comply with the agency’s “deadlines and
   other critical procedural rules.” Woodford v. Ngo, 548 U.S. 81, 90–91 (2006).
          TDCJ has a two-step grievance process for inmates who wish to raise
   a complaint. First, the inmate must file a Step 1 Grievance Form within 15
   days of the date of the incident or occurrence of the issue. If the inmate is
   not satisfied with the response to his Step 1 Grievance Form, he may appeal
   through a Step 2 Grievance Form, which must be filed within 15 days of the
   date the Step 1 Grievance Form was returned to the inmate.




                                          4
Case: 20-40570      Document: 00516426648          Page: 5   Date Filed: 08/10/2022




                                    No. 20-40570


          The record shows Simons filed his Step 1 Grievance Form on
   November 7, 2017 — approximately three months after the withdrawal
   occurred. Simons therefore did not meet the deadline to file his Step 1
   Grievance Form and did not exhaust his administrative remedies. Contrary
   to Simons’s argument that his I-60 form tolled the 15-day period to file a Step
   1 Grievance Form, there appears to be no such provision in TDCJ’s
   grievance policy, and Simons does not identify one. The district court cannot
   excuse a prisoner’s failure to properly exhaust the prison grievance process
   before filing a complaint. See Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir.
   2012). Accordingly, the district court did not err in granting summary
   judgment on Simons’s claims for injunctive relief for failure to exhaust his
   administrative remedies.
          AFFIRMED.




                                         5